Hutchinson, C. J.,
pronounced the opinion of the Court.— It appears by the report of the auditor in this case, that the parties exhibited their mutual accounts before him ; and that of the plaintiff exceeded that of the defendant, by a small sum •, and he reported a balance in favor of the plaintiff, after disallowing some items of the defendant’s account. The county court rendered judgement for the plaintiff on the report, and the defendant excepted to the decision, and brought the action up to this Court. One question only is now presented : that is, whether the auditor did right in excluding the wife of the defendant, when offered by him as a witness to support the defendant’s account. We consider that the auditor was correct in excluding this witness, and the county court correctly confirmed his decision. The general .principle of law is, that no person interested in a cause can be admitted to testify in favor of that interest. ■ Neither can a feme covert testify in lavor of her husband -, because they are necessarily one in interest. Nor can she be permitted to testify against her husband, were she willing, because it would necessarily destroy that social ‘harmony, which ought ever to exist between husband and wife. But it is contended, that the statute having made ,the defendant a witness to support his own account, that includes ;the admission of the wife also; especially in a case like this, w'here the wife had a more particular knowledge of the transactions than her husband. It is true the legislature might have en.acted a law broad enough to have admitted the wife, as well as the husband. But they have not done so ;.and we cannot extend the provisions of the statute : nor should we be disposed to do it, if we had the power. As soon as the wife is introduced as a witness for the defendant, her husband, she must be liable to the •cross-examination of the opposite party; and this is attended with .all the inconveniences that can be urged in any other case. It has the same tendency to interrupt the harmony of the matrimonial connexion. It was said in argument, that the wife had been .admitted in a like case in Connecticut. I have examined Swift’s *119Digest, and have failed to find any mention of it. There may have been such a decision there ; for they once had a statute which admitted interested witnesses, other than the parties, in actions of book debt, as the action is there termed. But I should hardly think it good policy to admit the wife, even under such d statute. Be that as it may, we have no such statute here.
The judgement of the county court is affirmed.